                               UNITED STATES DISTRICT COURT                JS-6
                               CENTRAL DISTRICT OF CALIFORNIA
                                  CIVIL MINUTES – GENERAL

 Case No. 2:19-cv-06425-VAP-ASx                                Date October 1, 2019
 Title Leo Washington et al v. United States et al



 Present: The Honorable        VIRGINIA A. PHILLIPS, CHIEF UNITED STATES DISTRICT JUDGE


              BEATRICE HERRERA                                     Not Reported
                Deputy Clerk                                      Court Reporter


   Attorney(s) Present for Plaintiff(s):               Attorney(s) Present for Defendant(s):
                None Present                                      None Present


 Proceedings:      MINUTE ORDER (IN CHAMBERS) GRANTING MOTION TO REMAND



      Having considered the Motion to Remand brought by Defendant Greg Marconi,
M.D. (Doc. No. 17) and no opposition having been filed thereto, the Court GRANTS the
Motion to Remand.

       IT IS HEREBY ORDERED that the action between Plaintiffs Leo Washington and
Leandrea O’Neal and Defendants Martin Luther King, Jr. – Los Angeles (MLK-LA)
Healthcare Corporation, a California Corporation; Children’s Hospital Los Angeles, a
California Non-Profit Corporation; Dr. Cary Gallardo, M.D., an individual; Dr. Greg
Marconi, M.D., an individual; and Does 1-100, is REMANDED to the Superior Court of
the State of California, County of Los Angeles.


      IT IS SO ORDERED.




Page 1 of 1                         CIVIL MINUTES – GENERAL          Initials of Deputy Clerk bh
